DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 10, 14 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 2009/0289885 A1) in view of Park (US 2020/0267842 A1).
Regarding Claim 1, Chao discloses a connection structure (Fig 2-3) (configured to connect a display panel (210) and a circuit board (230)), the connection structure comprising: a flexible printed circuit (230; [0039]); and a first chip-on-film (220; [0039]) and a second film (270; [0044]) that are coupled to one end of the flexible printed circuit (230), wherein the first chip-on-film (220) and the second film (270) are coupled to two surfaces (see Fig 3; 220  is connected to an upper surface and 270 is connected to a lower surface) of the flexible printed circuit (230) that are opposite in a thickness direction of the flexible printed circuit (230).
	Chao does not explicitly disclose the second film is a chip-on-film.
	Park teaches of a connection structure (Fig 1-9) (configured to connect a display panel (DP) and a circuit board (MPCB)), the connection structure comprising: a printed circuit (MPCB); and a first chip-on-film (FPCB1,claim 18) and a second chip-on-film (FPCB2,claim 18) that are coupled to one end of the printed circuit (MPCB), wherein the first chip-on-film (FPCB1) and the second chip-on-film (FPCB2) are coupled to the printed circuit (MPCB).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as disclosed by Chao, comprising first and second chip-on-films as taught by Park, in order to provide data driving circuitry and transmit signals to a display panel (Park, [0044,0073]).
	Claim 1 states in the preamble of the claim, “configured to connect a display panel and a circuit board”, however the preamble does not have patentable weight and therefore the device lacks the limitation of configured to connect a display panel and a circuit board.

Regarding Claim 2, Chao in view of Oh teaches the limitations of the preceding claim.
Chao further teaches the connection structure (Fig 2-3) according to claim 1, wherein the first chip-on-film (220) includes a first portion (a right-side portion of 220 in Fig 3; note that the claim has not structurally defined boundaries of the claimed “portion” and is thus interpreted broadly as an area or part) disposed on and in direct contact (see Fig 3) with the flexible printed circuit (230), the second chip-on-film (270) includes a second portion (a right-side portion of 270 in Fig 3; note that the claim has not structurally defined boundaries of the claimed “portion” and is thus interpreted broadly as an area or part) disposed on and in direct contact with the flexible printed circuit (230).
Chao does not disclose an orthogonal projection of the first portion on a plane perpendicular to the thickness direction of the flexible printed circuit and an orthogonal projection of the second portion on the plane at least partially overlap.
	Park further teaches the connection structure (Fig 1-9) according to claim 1, wherein the first chip-on-film (FPCB1) includes a first portion (portion of FPCB1 in Fig 4 overlapping MPCB and AA; note that the claim has not structurally defined boundaries of the claimed “portion” and is thus interpreted broadly as an area or part; annotated FIRST PORTION below) disposed on and in direct contact (see Fig 4) with the printed circuit (MPCB), the second chip-on-film (FPCB2) includes a second portion (portion of FPCB2 in Fig 4 overlapping MPCB and AA; note that the claim has not structurally defined boundaries of the claimed “portion” and is thus interpreted broadly as an area or part; annotated SECOND PORTION below) disposed on and in direct contact with the printed circuit (MPCB); and an orthogonal projection of the first portion on a plane perpendicular to the thickness direction of the printed circuit (MPCB) and an orthogonal projection of the second portion on the plane at least partially overlap (see that portions of FPCB1 and FPCB2 overlap in Fig 4 at AA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as taught by Chao in view of Park, wherein an orthogonal projection of the first portion on a plane perpendicular to the thickness direction of the flexible printed circuit and an orthogonal projection of the second portion on the plane at least partially overlap as taught by Park, in order to increase the number of circuit boards as display panel sizes increase, minimize a degree of misalignment and ease alignment (Park, [0005,0088,0095,0100]).


    PNG
    media_image1.png
    548
    1057
    media_image1.png
    Greyscale

Annotated Fig 4 from Park (US 2020/0267842 A1)

Regarding Claim 3, Chao in view of Park teaches the limitations of the preceding claim.
Note that the claim language has not defined “portion” in order to limit the boundaries or structural periphery of the claimed “portion”; therefore this “portion” may be a small area or arbitrary part.  
Park further teaches the connection structure (Fig 1-9) according to claim 2, wherein the orthogonal projection of the first portion (for example, a small portion at P1-Fa; annotated FIRST PORTION) on the plane approximately completely overlaps with the orthogonal projection of the second portion (for example, a small portion at P2-Fa; annotated SECOND PORTION) on the plane.

Regarding Claim 4, Chao in view of Park teaches the limitations of the preceding claim.
Note that the claim language has not defined “portion” in order to limit the boundaries or structural periphery of the claimed “portion”; therefore this “portion” may be a small area or arbitrary part.  
Park further teaches the connection structure (Fig 1-9) according to claim 2, wherein shapes of the first portion (for example, a small portion at P1-Fa; annotated FIRST PORTION) and the second portion (for example, a small portion at P2-Fa; annotated SECOND PORTION) are both rectangular.

Regarding Claim 5, Chao in view of Park teaches the limitations of the preceding claim.
Note that the claim language has not defined “portion” in order to limit the boundaries or structural periphery of the claimed “portion”; therefore this “portion” may be a small area or arbitrary part.  
Park further teaches the connection structure (Fig 1-9) according to claim 2, wherein the first chip-on-film further includes a third portion (annotated THIRD PORTION) and a fourth portion (annotated FOURTH PORTION), the third portion is located between the first portion and the fourth portion, and the fourth portion (annotated THIRD PORTION)  is configured to be coupled with the display panel (DP); the second chip-on-film includes a fifth portion (annotated FIFTH PORTION) and a sixth portion (annotated SIXTH PORTION), the fifth portion is located between the second portion and the sixth portion, and the sixth portion is configured to be coupled with the display panel (DP); and an orthogonal projection of the third portion (THIRD PORTION) on the plane and an orthogonal projection of the fifth portion (FIFTH PORTION) on the plane at least partially overlap (portions as seen in Fig 9 overlap).

Regarding Claim 6, Chao in view of Park teaches the limitations of the preceding claim.
Note that the claim language has not defined “portion” in order to limit the boundaries or structural periphery of the claimed “portion”; therefore this “portion” may be a small area or arbitrary part.  
Park further teaches the connection structure (Fig 1-9) according to claim 5, wherein an included angle between a direction in which the third portion (THIRD PORTION) is inclined and a direction in which the fifth portion (FIFTH PORTION) is inclined is greater than 00 and less than or equal to 90° (as seen by Fig 5, an angle is formed between 0 and 90 degrees in one view; as seen by Fig 7, an angle is formed between 0 and 90 degrees in another view).

Regarding Claim 7, Chao in view of Park teaches the limitations of the preceding claim.
Note that the claim language has not defined “portion” in order to limit the boundaries or structural periphery of the claimed “portion”; therefore this “portion” may be a small area or arbitrary part.  
Park further teaches the connection structure (Fig 1-9) according to claim 5, wherein the third portion (see THIRD PORTION annotated above) is in a shape of an approximate parallelogram; and/or the fifth portion (see FIFTH PORTION annotated above) is in a shape of an approximate parallelogram.

Regarding Claim 8, Chao in view of Park teaches the limitations of the preceding claim.
Note that the claim language has not defined “portion” in order to limit the boundaries or structural periphery of the claimed “portion”; therefore this “portion” may be a small area or arbitrary part.  
Park further teaches the connection structure (Fig 1-9) according to claim 5, wherein a side of an orthogonal projection of the fourth portion (annotated FOURTH PORTION) on the plane and an adjacent side of an orthogonal projection of the sixth portion (annotated SIXTH PORTION) on the plane have a distance (for example there is a distance in the left-right direction of Fig 5 between a left side edge of FPCB1 and a right side edge of FPCB2) therebetween.

Regarding Claim 9, Chao in view of Park teaches the limitations of the preceding claim.
Note that the claim language has not defined “portion” in order to limit the boundaries or structural periphery of the claimed “portion”; therefore this “portion” may be a small area or arbitrary part.  
Park further teaches the connection structure (Fig 1-9) according to claim 5, wherein shapes of the fourth portion (annotated FOURTH PORTION) and the sixth portion (annotated SIXTH PORTION) are both rectangular.
Regarding Claim 10, Chao in view of Park teaches the limitations of the preceding claim.
Park further teaches the connection structure (Fig 1-9) according to claim 1, wherein the first chip-on-film (FPCB1; [0088]; claim 18) includes a first flexible substrate (FPCB1; [0088]; claim 18) and at least one first chip (DC) disposed on the first flexible substrate; the second chip-on-film (FPCB2; [0088]; claim 18) includes a second flexible substrate (FPCB2; [0088]; claim 18) and at least one second chip (DC) disposed on the second flexible substrate; and an orthogonal projection of the at least one first chip (DC) on a plane perpendicular to the thickness direction of the flexible printed circuit (MPCB) is non-overlapping (see Fig 4) with an orthogonal projection of the at least one second chip (DC) on the plane.

Regarding Claim 14, Chao in view of Park teaches the limitations of the preceding claim.
Park further teaches the display device (Fig 1-9), comprising: a display panel (DP) including a base substrate (BS1) and a plurality of bonding elements (PD1,PD2) disposed on the base substrate; and the connection structure according to claim 1, wherein the first chip-on-film (PCB1) and the second chip-on-film (PCB2) of the connection structure are bonded to the plurality of bonding elements.

Regarding Claim 15, Chao in view of Park teaches the limitations of the preceding claim.
Chao further teaches the display device (Fig 1-9) according to claim 14, wherein the first chip-on-film (FPCB1) includes a first portion disposed on and in direct contact (portion of FPCB1 in Fig 4 overlapping MPCB and AA; note that the claim has not structurally defined boundaries of the claimed “portion” and is thus interpreted broadly as an area or part; annotated FIRST PORTION) with the flexible printed circuit (MPCB), the second chip-on-film (FPCB2) includes a second portion disposed on and in direct contact (portion of FPCB2 in Fig 4 overlapping MPCB and AA; note that the claim has not structurally defined boundaries of the claimed “portion” and is thus interpreted broadly as an area or part; annotated SECOND PORTION blow) with the flexible printed circuit (MPCB); the first chip-on-film further includes a third portion (annotated THIRD PORTION) and a fourth portion (annotated FOURTH PORTION), the third portion is located between the first portion and the fourth portion; the second chip-on-film further includes a fifth portion (annotated FIFTH PORTION) and a sixth portion (annotated SIXTH PORTION), the fifth portion is located between the second portion and the sixth portion; and the fourth portion and the sixth portion are bonded to the plurality of bonding elements.

Regarding Claim 16, Chao in view of Park teaches the limitations of the preceding claim.
Chao further teaches the display device (Fig 1-9) according to claim 14, wherein the plurality of bonding elements (PD1,PD2) include a plurality of first bonding elements (PD1) and a plurality of second bonding elements (PD2); the first chip-on-film (FPCB1) is bonded to the plurality of first bonding elements; the second chip-on-film (FPCB2) is bonded to the plurality of second bonding elements; and the plurality of first bonding elements and the plurality of second bonding elements are located on a same surface (surface seen in Fig 4) of the base substrate, and two adjacent side faces of two adjacent bonding elements among the plurality of first bonding elements and the plurality of second bonding elements have a distance therebetween (see Fig 4).

Regarding Claim 20, Chao in view of Park teaches the limitations of the preceding claim.
Chao further teaches the display device (Fig 1-9) according to claim 14, further comprising a circuit board (another FPCB2, for example on the far right of Fig 1A) bonded to another end of the flexible printed circuit (MPCB) of the connection structure.

Claim(s) 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 2009/0289885 A1) in view of Park (US 2020/0267842 A1) as applied to claim 10 above and further in view of Fukuda (US 10,492,294 B2).

Regarding Claim 11, Chao in view of Park teaches the limitations of the preceding claim.
Park further teaches the connection structure (Fig 1-7) according to claim 10, wherein the first flexible substrate (FPCB1; [0088]; claim 18) and the second flexible substrate (FPCB2; [0088]; claim 18), a wiring layer (SL-1a; SL-2a) disposed; the wiring layer includes a plurality of traces (SL-1a; SL-2a), and two ends of each trace are a first pin (P1-0, P2-0) and a second pin (P1-1, P2-1); the first pin and the second pin are configured to be bonded to the flexible printed circuit (MPCB) and the display panel (DP), respectively.
	Chao does not disclose the first flexible substrate and the second flexible substrate both include a flexible base, a wiring layer disposed on the flexible base, and an insulating layer disposed on a side of the wiring layer away from the flexible base.
	Fukuda teaches of a flexible substrate (Fig 1-2) which includes a flexible base (11; Column 3, lines 9-20), a wiring layer (12) disposed on the flexible base (11), and an insulating layer (14) disposed on a side of the wiring layer (12) away from the flexible base (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as taught by Chao in view of Park, wherein the first flexible substrate and the second flexible substrate both include a flexible base, a wiring layer disposed on the flexible base, and an insulating layer disposed on a side of the wiring layer away from the flexible base as taught by Fukuda, in order to provide protection to the first and second flexible substrates (Fukuda, Column 5, lines 10-48).

Regarding Claim 12, Chao in view of Park and Fukuda teaches the limitations of the preceding claim.
Park further teaches the connection structure (Fig 1-7) according to claim 11, wherein in the first chip-on-film (FPCB1), an orthogonal projection of the insulating layer on the flexible base is non-overlapping with orthogonal projections of first pins (P1-0) and second pins (P1-1) of the plurality of traces and the at least one first chip (DC) on the flexible base; in the second chip-on-film, an orthogonal projection of the insulating layer on the flexible base is non-overlapping with orthogonal projections of first pins (P2-0) and second pins (P2-1) of the plurality of traces and the at least one second chip (DC) on the flexible base.

Regarding Claim 13, Chao in view of Park and Fukuda teaches the limitations of the preceding claim.
Chao does not explicitly disclose the connection structure according to claim 11, wherein the wiring layer is made of silver or copper; and/or the insulating layer is made of green oil.
Fukuda further teaches the connection structure according to claim 11, wherein the wiring layer is made of silver or copper (Column 3, line 60-Column 4, line 18; “copper”); and/or the insulating layer is made of green oil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as taught by Chao in view of Park and Fukuda, wherein the wiring layer is made of silver or copper as taught by Fukuda, in order to provide conductivity and manufacturing a conductive layer with a rolled foil (Fukuda, Column 3, line 60-Column 4, line 18).

Claim(s) 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 2009/0289885 A1) in view of Park (US 2020/0267842 A1) as applied to claim 10 above and further in view of Oh (US 2020/0258971).

Regarding Claim 17, Chao in view of Park teaches the limitations of the preceding claim.
Chao does not disclose the display device according to claim 14, wherein the plurality of bonding elements include a plurality of first bonding elements and a plurality of second bonding elements; the first chip-on-film is bonded to the plurality of first bonding elements; the second chip-on-film is bonded to the plurality of second bonding elements; and the plurality of first bonding elements and the plurality of second bonding elements are respectively located on opposite surfaces of the base substrate in a thickness direction of the base substrate.
Oh teaches of a connection structure (Fig 1-4), the connection structure comprising: a flexible printed circuit (MPCB); and a first chip-on-film (FPCB1) and a second chip-on-film (FPCB2) that are coupled to one end of the flexible printed circuit (MPCB), wherein the first chip-on-film (FPCB1) and the second chip-on-film (FPCB2) are coupled to the flexible printed circuit (MPCB) wherein a plurality of bonding elements (PD1,PD2) include a plurality of first bonding elements (PD1) and a plurality of second bonding elements (PD2); the first chip-on-film (FPCB1) is bonded to the plurality of first bonding elements; the second chip-on-film (FPCB2) is bonded to the plurality of second bonding elements; and the plurality of first bonding elements and the plurality of second bonding elements are respectively located on opposite surfaces (see Fig 4C) of a base substrate (BS1) in a thickness direction of the base substrate
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as taught by Chao in view of Park, wherein the plurality of bonding elements include a plurality of first bonding elements and a plurality of second bonding elements; the first chip-on-film is bonded to the plurality of first bonding elements; the second chip-on-film is bonded to the plurality of second bonding elements; and the plurality of first bonding elements and the plurality of second bonding elements are respectively located on opposite surfaces of the base substrate in a thickness direction of the base substrate as taught by Oh, in order to provide data driving circuitry and transmit signals to a display panel, reduce defect rates of a bonding area, reduce bonding area, reduce bezel area, reduce interference, increase bonding strength and reduce gap size (Oh, [0006,0052,0060,0063,0126-0128], claim 10).

Regarding Claim 19, Chao in view of Park and Oh teaches the limitations of the preceding claim and Oh further teaches the display device (Fig 1-4) according to claim 17, wherein orthogonal projections of the plurality of first bonding elements (PD1) on a plane perpendicular to the thickness direction of the base substrate (BS1) are non-overlapping with orthogonal projections of the plurality of second bonding elements (PD2) on the plane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896